FILED
                             NOT FOR PUBLICATION                             JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL JAIMES-REYES,                             No. 10-71169

               Petitioner,                       Agency No. A095-747-163

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       Daniel Jaimes-Reyes, a native and citizen of Mexico, petitions for review of

a Board of Immigration Appeals order dismissing his appeal from an immigration

judge’s (IJ) denial of his application for cancellation of removal. Our jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
petitioner’s request for oral argument.
is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition

for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Jaimes-Reyes failed to show exceptional and extremely unusual hardship to his

U.S. citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey,

552 F.3d 975, 979 (9th Cir. 2009).

      Jaimes-Reyes contends the IJ violated due process by refusing to admit into

evidence a psychological evaluation submitted on the day of the hearing. Contrary

to Jaimes-Reyes’s contention, the proceedings were not “so fundamentally unfair

that [he] was prevented from reasonably presenting [his] case.” Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000) (citation omitted). Moreover, Jaimes-Reyes

failed to demonstrate that the additional evidence would have affected the outcome

of the proceedings. See id. (requiring prejudice to prevail on a due process

challenge).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                     10-71169